EXHIBIT 10.1

AGREEMENT

THIS AGREEMENT (“Agreement”) is made this 10th day of March 2006

BY AND BETWEEN:

DIGITAL YOUTH NETWORK CORP., a corporation continued under the laws of Alberta
with an address of Suite 303, 1847 West Broadway, Vancouver B.C. V6J 1Y6

(“DY”)

AND:

GLENTEL INC., a corporation duly incorporated according to law, having its
principal place of business at 8501 Commerce Court, Burnaby, B.C, V5A 4N3

(“GT”)

RECITALS:

A.

DY is engaged in the business of developing and executing upon marketing and
advertising campaigns that integrate traditional media with SMS text messaging;

B.

DY has created a full color page presentation (the “DY Mobile on Demand page”)
for publication in various print properties;

C.

GT desires to purchase advertising space on the “DY Mobile On Demand page” in
the following print publications; The Province and Ottawa Citizen newspapers on
the terms and conditions hereinafter set forth.

NOW, THEREFORE, for and in consideration of the premises and for other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

1.

Recitals

The Recitals set forth above are acknowledged to be true and correct.

2.

Artwork

 

 

(a)

The Province Newspaper; GT shall deliver to DY, at GT’s sole cost and expense,
the design, content and all print-ready artwork necessary for publication of the
DY Mobile On Demand page(s) for; each Sunday during the Term and, if applicable,
any Extension Term (as these terms are defined in Section 4 of this Agreement)
on or before the close of business on the Thursday of the previous week,
beginning Thursday, March 23rd, 2006 (for Sunday, March 26th, 2006). GT shall
have approximately 37.7 sq inches of ad space on The Province DY Mobile On
Demand page.

 



 


--------------------------------------------------------------------------------



- 2 -

 

 

 

(b)

The Ottawa Citizen; GT shall deliver to DY, at GT’s sole cost and expense, the
design, content and all print-ready artwork necessary for publication of the DY
Mobile On Demand page(s) for; each Thursday during the Term and, if applicable,
any Extension Term (as these terms are defined in Section 4 of this Agreement)
on or before the close of business on the immediately preceding Monday beginning
Monday, March 20th, 2006 (for Thursday, March 23rd, 2006). GT shall have
approximately 41.8 sq inches of ad space on the Ottawa Citizen DY Mobile On
Demand page.

3.

Revenue & Fees

 

(a)

For all purposes in this Agreement, the term “SMS Revenue” shall mean (i) all
revenue received by DY, directly (or indirectly through an aggregator) from
cellular service carriers that is generated during the Term, from carriers’ SMS
text message charges to consumers for text messages sent by consumers in
response to GT advertisements displayed on the DY Mobile on Demand page and (ii)
all revenue received by DY from any party which relates to that party receiving
these SMS text messages. GT will have access to DY’s shortcode 202020 for the
purpose of running text message contests within its ads on the DY Mobile On
Demand Page. The shortcode 202020 charges the mobile user $0.50 cents per text
message entry.

 

(b)

DY and GT shall share net SMS Revenues 50/50. DY shall remit to GT, it’s share
of SMS Revenues within fifteen (15) days after receipt thereof by DY. Within 15
days of the end of each calendar month, DY shall deliver to GT a detailed report
setting out GT's share of revenue for the previous month, including a detailed
breakdown of the amount of the revenue generated.

 

(c)

In consideration for the Advertisement Services, GT agrees to pay DY a total
amount of $64,000.00 (the “Fees”), payable in 4 equal monthly instalments of
$16,000.00 each, with the first instalment payable on the Effective Date. DY
will forward to GT invoices to account for all Fees payable hereunder, and GT
shall pay each such invoice immediately upon its receipt thereof. GT will have
ability to broadcast 2 messages within 60 days to each contest entrant phone
number at charge of $0.10 per phone number.

4.

Term and Termination

 

(a)

This Agreement shall be in effect for 16 weeks (the “Term”) beginning Thursday,
March 23rd, 2006 and ending 12:01 a.m. on Sunday, July 09th, 2006.

 

(b)

Upon the expiration of the Term, this Agreement shall automatically be renewed
for a subsequent period of 16 weeks (“Extension Term”) unless either party gives
prior written notice to the other party that they do not want to renew not less
than two full calendar weeks prior to the expiration of the initial Term.

 

(c)

Any reference in this Agreement to the “Term” shall mean either the Term or any
Extension Term or both, as the context may require.

 

(d)

DY shall have the right to terminate this Agreement if GT breaches, fails to
observe or perform any obligation set out in this Agreement, including failure
to pay any amount hereunder when due, and in the event GT fails to remedy such
default within fourteen (14) days of written notice thereof from DY this
Agreement shall automatically terminate.

 

(e)

DY has the right at its sole discretion to cancel or terminate this agreement.

 

(f)

DY will give GT first right of refusal for the sponsorship of all other Mobile
On Demand properties. GT will have 5 business days to respond with acceptance or
to decline any such sponsorship opportunity.

 



 


--------------------------------------------------------------------------------



- 3 -

 

 

 

(g)

Notwithstanding the termination or expiration of this Agreement for any reason,
the provisions of Section 4 shall survive.

5.

Amendments/Alterations

Except as herein otherwise provided, no subsequent alteration, amendment,
change, or addition to this Agreement will be binding upon the parties hereto
unless reduced to writing and signed by the parties. No waiver by any party of
any breach of any of the covenants, provisos, conditions, restrictions or
stipulations herein contained shall take effect or be binding upon that party
unless agreed to in writing by that party and any waiver so given shall extend
only to the particular breach so waived and shall not limit or affect any rights
with respect to any other or future breach.

6.

Assignment

This Agreement and the rights, duties, and obligations of any party hereunder
will not be assigned by any party hereto without the prior written consent of
the other, which consent will not be unreasonably withheld or delayed.

7.

Counterparts

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.

8.

Currency

Unless otherwise provided, all dollar amounts referred to in this Agreement are
in lawful money of Canada.

9.

Electronic Means

Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date set forth on page one of this Agreement.

10.

Entire Agreement

There are no representations, warranties, collateral agreements, or conditions
except as herein specified.

11.

Enurement

This Agreement will enure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns.

12.

Notices

Any notice required or permitted to be given to any of the parties to this
Agreement will be in writing and may be given by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy to the address of such party first above stated or such other
address as any party may specify by notice in writing to the other party and any
such notice will be deemed to have been given and received by the party to whom
it was addressed if by facsimile or other electronic communication, on
successful transmission, or, if delivered, on delivery.

13.

Proper Law

This Agreement will be governed by and construed in accordance with BC Law.

 



 


--------------------------------------------------------------------------------



- 4 -

 

 

DIGITAL YOUTH NETWORK CORP.

 

Per:

/s/ Dan Reitzik                                                               

 

Authorized Signatory

 

GLENTEL INC.

Per:

/s/ signed                                          
                            

 

Authorized Signatory

 

 

 



 


--------------------------------------------------------------------------------



- 5 -

 

 

Schedule “A”

SMS Revenue Generation Example

For clarity, the parties acknowledge that SMS Revenue consists of only 50% of
the retail charges for SMS text messaging; the balance of 50% is deducted by the
cellular service carriers and any participating aggregators before payment of
SMS Revenue to DY. Premium messaging rates vary from $0.50 to $2.00 depending on
the program. DY traditionally charges consumers $0.50 for contest entries, or
for content such as jokes, horoscopes, etc.

 

 



 

 

 